 Exhibit 10.1

ACQUISITION AGREEMENT

 

 

This Acquisition Agreement (“Agreement”) is entered into this 3 day of December
2018 by and among Natural Health Farm Holdings Inc, a Nevada company
(“Acquirer”), Prema Life Pty Ltd and GGLG Properties Pty Ltd, an Australian
Company (“Target”) and shareholders of Prema Life Pty Ltd and GGLG Properties
Pty Ltd being the owners of record of all of the issued and outstanding common
stock of Target (referred to hereafter as the “Shareholders”).

 

Whereas, Acquirer desires to acquire and the Shareholders desire to transfer the
issued securities of Target identified in item 1.1 below in a transaction
intended to qualify as a reorganization within the meaning of section
368(a)(1)(B) of the United States Internal Revenue Code of 1986, as amended.

 

Now, therefore, Acquirer, Target, and the Shareholder agree as follows:

 

1.            Purchase Price and Exchange of Stock

 

1.1The purchase price is AU $ 1,650,000.00 for 51% shares of Prema Life Pty Ltd
and 60% of GGLG Properties Pty Ltd. Natural Heal Farm Holdings Inc (NHEL) shall
issue 304,500 shares of the company’s shares based on the on the share price on
the closing date of 3 December 2018.

 

1.2Exchange of Certificates. The Shareholders shall surrender such
certificate(s) in the aggregate amount of shares representing 51% of the issued
and outstanding common stock of Target to Acquirer and shall receive in exchange
a certificate or certificates representing the 304,500 shares of Acquirer’s
common stock. The transfer of Target shares by the Shareholders shall be
affected by the delivery to Acquirer at the Closing of certificates representing
the transferred shares endorsed in blank or accompanied by stock powers executed
in blank. Of the total of 304,500 shares to be issued by the Acquirer to all
current shareholders shall receive 304,500 shares.

 

1.3In Exchange for 12.5% of the shares of Prema Life Pty Ltd that are currently
owned by Gillard Family Trust (GFT) Then GFT shall receive 37,500 shares (non
escrow) in NHEL Inc in exchange as remuneration for Glen Gillard’s appointment
as Director of New Product Developments for the period of the next 12 months.

 

1.4Further Assurances. At the Closing and from time to time thereafter, the
Shareholders shall execute such additional instruments and take such other
action as Acquirer may request in order more effectively to sell, transfer, and
assign the transferred stock to Acquirer and to confirm Acquirer's title
thereto.

 

2.            Exchange of Other Securities.

 

2.1Securities Exchanged. The outstanding warrants, options, stock rights and
other securities of Target owned by the Shareholder identified in item 1.1 above
shall be exchanged and adjusted, subject to the terms contained in such
warrants, options, stock rights or other securities, for similar securities of
Acquirer.

  

3.Closing. The Closing contemplated herein shall be held on or before December
3, 2018 at the principal offices of Acquirer, unless another place or time is
agreed upon by the parties without requiring the meeting of the parties hereof.
All proceedings to be taken and all documents to be executed at the Closing
shall be deemed to have been taken, delivered and executed simultaneously, and
no proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed. The date of Closing may be
accelerated, delayed or extended by agreement of the parties.

 

Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.

 



   

 

 

4.            Representations and Warranties of Target

 

Target represents and warrants as follows:

 

4.1           Corporate Status. Target and its subsidiaries are private
companies duly organized, validly existing, and in good standing under the laws
of respective jurisdictions.

 

4.2           Capitalization. The capital stock of Target consists of:

 

Company Share Structure Prema Life Pty Ltd

A Class Share : 1,500

Ordinary Share : 1,000

GGLG Properties Pty Ltd Ordinary Share : 2



which are issued and outstanding, all fully paid and non-assessable. No other
shares are outstanding.



 

4.3           Subsidiaries. Target has no subsidiaries.

 

4.4           Financial Statements. The unaudited financial statements of Target
for the year ended June 30, 2018, and the reviewed financial statements for any
interim period, (together, and collectively, “Target’s Financial Statements”)
furnished to Acquirer are correct and fairly present the financial condition of
Target as of the dates and for the periods involved, and such statements were
prepared in accordance with generally accepted accounting principles
consistently applied.

 

4.5           Undisclosed Liabilities. Target had no liabilities of any nature
except to the extent reflected or reserved against in Target’s Financial
Statements, whether accrued, absolute, contingent, or otherwise, including,
without limitation, tax liabilities and interest due or to become due, and
Target's accounts receivable, if any, are collectible in accordance with the
terms of such accounts, except to the extent of the reserve therefore in
Target's Financial Statements.

 

4.6           Absence of Material Changes. Between the date of Target’s
Financial Statements and the Closing of this Agreement, there have not been,
except as set forth in a list certified by the president of Target and delivered
to Acquirer, (1) any changes in Target's financial condition, assets,
liabilities, or business which, in the aggregate, have been materially adverse;
(2) any damage, destruction, or loss of or to Target's property, whether or not
covered by insurance; (3) any declaration or payment of any dividend or other
distribution in respect of Target's capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any such stock; or (4) any
increase paid or agreed to in the compensation, retirement benefits, or other
commitments to employees.

 

4.7Litigation. There is no litigation or proceeding pending, or to Target’s
knowledge threatened, against or relating to Target, its properties or business,
except as set forth in a list certified by the president of Target and delivered
to Acquirer.

 

4.8Contracts. Target is not a party to any material contract except as set forth
in a list certified by the president of Target and delivered to Acquirer.

 

4.9No Violation. Execution of this Agreement and performance by Target hereunder
has been duly authorized by all requisite corporate action on the part of
Target, and this Agreement constitutes a valid and binding obligation of Target,
performance hereunder will not violate any provision of any charter, bylaw,
indenture, mortgage, lease, or agreement, or any order, judgment, decree, law,
or regulation to which any property of Target is subject or by which Target is
bound.

 

4.10Title to Property. Target has good and marketable title to all properties
and assets, real and personal, reflected in Target's Financial Statements,
except as since sold or otherwise disposed of in the ordinary course of
business, and Target's properties and assets are subject to no mortgage, pledge,
lien, or encumbrance, except for liens shown therein, with respect to which no
default exists.

 



   

 

 

4.11Corporate Authority. Target has full corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder and will deliver
at the Closing a certified copy of resolutions of its board of directors
authorizing execution of this Agreement by its officers and performance
thereunder.

 

4.12Access to Records. From the date of this Agreement to the Closing, Target
will (1) give to Acquirer and its representatives full access during normal
business hours to all of its offices, books, records, contracts, and other
corporate documents and properties so that Acquirer may inspect and audit them
and (2) furnish such information concerning Target's properties and affairs as
Acquirer may reasonably request.

 

4.13Confidentiality. Until the Closing (and permanently if there is no Closing),
Target and the Shareholder will keep confidential any information which they
obtain from Acquirer concerning its properties, assets, and business. If the
transactions contemplated by this Agreement are not consummated, Target and the
Shareholder will return to Acquirer all written matter with respect to Acquirer
obtained by them in connection with the negotiation or consummation of this
Agreement.

 

5.            Representations and Warranties of the Shareholder

 

The Shareholder hereby represents and warrants as follows:

 

5.1           Title to Shares. The current shareholders are the owners, free and
clear of any liens and encumbrances, of 51 shares of Target common stock which
they have contracted to exchange and which represents all of the issued and
outstanding common stock of Target.

 

5.2           Litigation. There is no litigation or proceeding pending, or as to
the Shareholder’s knowledge threatened, against or relating to the shares of
Target held by the Shareholder.

 

6.            Representations and Warranties of Acquirer

 

The Acquirer represents and warrants as follows:

 

6.1           Corporate Status. Acquirer is a corporation duly organized,
validly existing, and in good standing under the laws of Australia and is
licensed or qualified the nature of its business or the character or ownership
of its properties makes such licensing or qualification necessary.

 

6.2           Capitalization. The authorized capital stock of Acquirer consists
of 500,000,000 shares of common stock, $0.001 par value per share, of which
approximately 161,555,000 shares are issued and outstanding, all fully paid and
non-assessable.

 

6.3           Subsidiaries. Acquirer has no subsidiaries of the closing date.

 

6.4           Public Company. Acquirer is a United States public company listed
with Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934.

 

6.5           Public Filings. The Acquirer is currently a public corporation and
has not any reports required to be filed by it under Section 13or 15 of the
Securities Exchange Act of 1934.

 

6.6           Undisclosed Liabilities. Acquirer had no liabilities of any nature
except to the extent reflected or reserved against in Acquirer's Financial
Statements, whether accrued, absolute, contingent, or otherwise, including,
without limitation, tax liabilities and interest due or to become due, and
Acquirer's accounts receivable, if any, are collectible in accordance with the
terms of such accounts, except to the extent of the reserve therefore in
Acquirer's Financial Statements.

 

6.7           Absence of Material Changes. Between the date of Acquirer’s
Financial Statements and the Closing of this Agreement, there have not been,
except as set forth in a list certified by the president of Acquirer and
delivered to Target, (1) any changes in Acquirer's financial condition, assets,
liabilities, or business which, in the aggregate, have been materially adverse;
(2) any damage, destruction, or loss of or to Acquirer's property, whether or
not covered by insurance; (3) any declaration or payment of any dividend or
other distribution in respect of Acquirer's capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any such stock; or (4)
any increase paid or agreed to in the compensation, retirement benefits, or
other commitments to employees.

 



   

 

 

6.8           Litigation. There is no litigation or proceeding pending, or to
Acquirer’s knowledge threatened, against or relating to Acquirer, its properties
or business, except as set forth in a list certified by the president of
Acquirer and delivered to Target.

 

6.9         Contracts. Acquirer is not a party to any material contract other
than those listed as an attachment hereto.

 

6.10         No Violation. Execution of this Agreement and performance by
Acquirer hereunder has been duly authorized by all requisite corporate action on
the part of Acquirer, and this Agreement constitutes a valid and binding
obligation of Acquirer, performance hereunder will not violate any provision of
any charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation to which any property of Acquirer is
subject or by which Acquirer is bound.

 

6.11         Title to Property. Acquirer has good and marketable title to all
properties and assets, real and personal, reflected in Acquirer's Financial
Statements, except as since sold or otherwise disposed of in the ordinary course
of business, and Acquirer's properties and assets are Subject to no mortgage,
pledge, lien, or encumbrance, except for liens shown therein, with respect to
which no default exists.

 

6.12          Corporate Authority. Acquirer has full corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder, and will deliver at the Closing a certified copy of resolutions of
its board of directors authorizing execution of this Agreement by its officers
and performance thereunder.

 

6.13         Confidentiality. Until the Closing (and permanently if there is no
Closing), Acquirer and its representatives will keep confidential any
information which they obtain from Target concerning its properties, assets, and
business. If the transactions contemplated by this Agreement are not
consummated, Acquirer will return to Target all written matter with respect to
Target obtained by it in connection with the negotiation or consummation of this
Agreement.

 

6.14         Investment Intent. Acquirer is acquiring the Target shares to be
transferred to it under this Agreement for investment and not with a view to the
sale or distribution thereof, and Acquirer has no commitment or present
intention to liquidate Target or to sell or otherwise dispose of its stock.

 

7.             Conduct Pending the Closing

 

Acquirer, Target and the Shareholder covenant that between the date of this
Agreement and the Closing as to each of them:

 

7.1           No change will be made in the charter documents, by-laws, or other
corporate documents of Acquirer or Target without the written consent of the
parties hereto.

 

7.2           Target and Acquirer will use their best efforts to maintain and
preserve its business organization, employee relationships, and goodwill intact,
and will not enter into any material commitment except in the ordinary course of
business.

 

7.3           The Shareholder will not sell, transfer, assign, hypothecate,
lien, or otherwise dispose or encumber the Target shares of common stock owned
by him.

 

8.            Conditions Precedent to Obligation of Target and the Shareholders

 

Target’s and the Shareholder’s obligation to consummate this exchange shall be
Subject to fulfillment on or before the Closing of each of the following
conditions, unless waived by Target or the Shareholders as appropriate:

 

8.1           Acquirer's Representations and Warranties. The representations and
warranties of Acquirer set forth herein shall be true and correct at the Closing
as though made at and as of that date, except as affected by transactions
contemplated hereby.

 



   

 

 

8.2           Acquirer's Covenants. Acquirer shall have performed all covenants
required by this Agreement to be performed by it on or before the Closing.

 

8.3           Board of Director Approval. This Agreement shall have been
approved by the Board of Directors of Acquirer.

 

8.4           Supporting Documents of Acquirer. Acquirer shall have delivered to
Target and the Shareholder supporting documents in form and substance reasonably
satisfactory to Target and the Shareholder, to the effect that:

 

(a) Acquirer is a corporation duly organized, validly existing, and in good
standing;

 

(b) Acquirer's authorized capital stock is as set forth herein;

 

(c) Copies of the resolutions of the board of directors of Acquirer authorizing
the execution of this Agreement and the consummation hereof; and

 

(d) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

 

 

9.           Conditions Precedent to Obligation of Acquirer

 

Acquirer's obligation to consummate this acquisition shall be Subject to
fulfillment on or before the Closing of each of the following conditions, unless
waived by Acquirer:

 

9.1         Target’s and the Shareholder’s Representations and Warranties. The
representations and warranties of Target and the Shareholder set forth herein
shall be true and correct at the Closing as though made at and as of that date,
except as affected by transactions contemplated hereby.

 

9.2         Target’s and the Shareholder’s Covenants. Target and the Shareholder
shall have performed all covenants required by this Agreement to be performed by
them on or before the Closing.

 

9.3         Board of Director Approval. This Agreement shall have been approved
by the Board of Directors of Target.

 

9.4         Shareholder Execution. This Agreement shall have been executed by
the Shareholder of Target.

 

9.5         Supporting Documents of Target. Target shall have delivered to
Acquirer supporting documents in form and Substance reasonably satisfactory to
Acquirer to the effect that:

 

(a) Target is a corporation duly organized, validly existing, and in good
standing;

 

(b) Target's capital stock is as set forth herein;

 

(c) Copies of the resolutions of the board of directors of Target authorizing
the execution of this Agreement and the consummation hereof; and 

 

(d) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

 

10.           Indemnification

 

10.1         Indemnification of Acquirer. Target and the Shareholder severally
(and not jointly) agree to indemnify Acquirer against any loss, damage, or
expense (including reasonable attorney fees) suffered by Acquirer from (1) any
breach by Target or the Shareholder of this Agreement or (2) any inaccuracy in
or breach of any of the representations, warranties, or covenants by Target or
the Shareholder herein; provided, however, that (a) Acquirer shall be entitled
to assert rights of indemnification hereunder only if and to the extent that it
suffers losses, damages, and expenses (including reasonable attorney fees)
exceeding $50,000 in the aggregate and (b) Acquirer shall give notice of any
claims hereunder within twelve months beginning on the date of the Closing. No
loss, damage, or expense shall be deemed to have been sustained by Acquirer to
the extent of insurance proceeds paid to, or tax benefits realizable by,
Acquirer as a result of the event giving rise to such right to indemnification.

 



   

 

 

10.2         Proportionate Liability. The liability of the Shareholder under
this Section shall in no event exceed 50 percent of the value of the Acquirer
shares received by such Shareholder.

 

10.3         Indemnification of Target and the Shareholder. Acquirer agrees to
indemnify Target and the Shareholder against any loss, damage, or expense
(including reasonable attorney fees) suffered by Target or the Shareholder from
(1) any breach by Acquirer of this Agreement or (2) any inaccuracy in or breach
of any of Acquirer's representations, warranties, or covenants herein.

 

10.4         Defense of Claims. Upon obtaining knowledge thereof, the
indemnified party shall promptly notify the indemnifying party of any claim
which has given or could give rise to a right of indemnification under this
Agreement. If the right of indemnification relates to a claim asserted by a
third party against the indemnified party, the indemnifying party shall have the
right to employ counsel acceptable to the indemnified party to cooperate in the
defense of any such claim. As long as the indemnifying party is defending any
such claim in good faith, the indemnified party will not settle such claim. If
the indemnifying party does not elect to defend any such claim, the indemnified
party shall have no obligation to do so.

 

11.         Termination. This Agreement may be terminated (1) by mutual consent
in writing; (2) by either Target, the Shareholder or Acquirer if there has been
a material misrepresentation or material breach of any warranty or covenant by
any other party; or (3) by either Target, the Shareholder or Acquirer if the
Closing shall not have taken place, unless adjourned to a later date by mutual
consent in writing.

 

12.         Survival of Representations and Warranties. The representations and
warranties of Target, the Shareholders and Acquirer set out herein shall survive
the Closing for a period of twelve (12) months.

  

13.           Arbitration

 

Scope. The parties hereby agree that any and all claims (except only for
requests for injunctive or other equitable relief) whether existing now, in the
past or in the future as to which the parties or any affiliates may be adverse
parties, and whether arising out of this agreement or from any other cause, will
be resolved by arbitration before the American Arbitration Association.

 

Situs. The situs of arbitration shall be chosen by the party against whom
arbitration is sought, provided only that arbitration shall be held at a place
in the reasonable vicinity of such party's place of business or primary
residence and shall be within the United States. The situs of counterclaims will
be the same as the situs of the original arbitration. Any disputes concerning
situs will be decided by the American Arbitration Association.

 

Applicable Law. The law applicable to the arbitration and this agreement shall
be that of the State of California, determined without regard to its provisions
which would otherwise apply to a question of conflict of laws. Any dispute as to
the applicable law shall be decided by the arbitrator.

 

Disclosure and Discovery. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the Subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

 

Finality and Fees. Any award or decision by the American Arbitration Association
shall be final, binding and non-appealable except as to errors of law. Each
party to the arbitration shall pay its own costs and counsel fees.

 

Measure of Damages. In any adverse action, the parties shall restrict themselves
to claims for compensatory damages and no claims shall be made by any party or
affiliate for lost profits, punitive or multiple damages.

 

Covenant Not to Sue. The parties covenant that under no conditions will any
party or any affiliate file any action against the other (except only requests
for injunctive or other equitable relief) in any forum other than before the
American Arbitration Association, and the parties agree that any such action, if
filed, shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.

 



   

 

 

Intention. It is the intention of the parties and their affiliates that all
disputes of any nature between them, whenever arising, from whatever cause,
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters except for requests for injunctive or equitable relief. This
agreement shall be interpreted in conformance with this stated intent of the
parties and their affiliates.

 

14.           General Provisions

 

14.1         Further Assurances. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.

 

14.2         Waiver. Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
by the party to whom such compliance is owed.

 

14.3         Brokers. Each party agrees to indemnify and hold harmless the other
party against any fee, loss, or expense arising out of claims by brokers or
finders employed or alleged to have been employed by the indemnifying party.

 

14.4         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:

 

If to Acquirer, to:

 

Natural Health Farm Holdings Inc.

20 North Orange Ave,

Suite 1100,

Orlando, FL 32801

 

If to Target or Shareholder, to:

 

Prema Life Pty Ltd & GGLG Properties Pty Ltd

11 Aldinga Street,

Brendale, 4500

Queensland, Australia

 

15.5         Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Queensland, Australia.

 

15.6         Assignment. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.

 

15.7         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Signatures sent by
facsimile or electronic transmission shall be deemed to be evidence of the
original execution thereof.

 

15.8         Effective Date. The effective date of this Agreement shall be
December 3, 2018. 

 

Prema Life Pty Ltd           /Ali  Kasa/   /Craig Popplestone/            

 

   

 



 

Natural Health & Education Pty Ltd   35 Kambea Pty Ltd  Director: Ali Kasa

Director: Craig Popplestone

 

Gillards Health Company Pty Ltd ATF

Gillard Family Trust &

BioResearch Pty Ltd ATF

GillardS Health Company Superannuation Fund

Owner of Units 60%

GGLG Properties Pty Ltd

 

Director: Glen Gillard

 

/Glen Gillard/

 

 

 

 

 

 

  /Rob Molhoek/ GGLG Properties Pty Ltd        

Rob Molhoek

Director

 

Natural Health Farm Holdings Inc

 

 

 

  

Natural Health Farm Holdings Inc /Tee Chuen Meng/ Director: Tee Chuen Meng  

 

 

 



 

 